DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/17/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous 112b rejections and these rejections have been withdrawn.
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
Applicant argues that Gray does not teach or reasonably disclose the invention of Claim 1 because Gray only discloses applying povidone iodine thinly across a wound contact surface, rather than applying an antimicrobial across and throughout the wound contact layer. However, Gray states that the povidone iodine can be applied across the wound contact layer, and also states that the wound dressing is impregnated with the povidone iodine (page 11, lines 8-10, page 14 line 16 – page 15 line 7). Based on the definitions of throughout (in or to every part, from Merriam-Webster) and impregnate (to cause to be filled, imbued, permeated, or saturated, from Merriam-Webster), a wound dressing that has an antimicrobial applied across a wound contact layer, where the antimicrobial also is impregnated into the dressing, would have the antimicrobial applied across the wound contact layer and throughout the wound contact layer, as the wound contact layer would be permeated or saturated with the povidone iodine to result in an impregnated wound dressing.

Applicant did not specifically argue the dependent claims.
Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/502,765 in view of Gray et al (GB 2290031). Claim 8 of the copending application teaches a pre-compressed wound dressing with a wound contact layer and an absorption layer, were the wound contact layer comprises at least one antimicrobial agent, and wherein the wound contact layer is compressed to a width of from 20-90% of its original width. The copending application is silent whether the antimicrobial agent is dispersed across the wound contact layer. However, Gray teaches a wound dressing with an antimicrobial agent dispersed across and throughout the wound contact layer (, Fig. 1; page 11, lines 8-10, page 14 line 16 – page 15 line 7; the wound contact layer of the dressing can be have povidone iodine, an antiseptic, applied thinly across the wound contact surface and impregnated into the dressing; the Merriam-Webster definition of “throughout” is “in or to every part” and the Merriam-Webster definition of “impregnate” is “to cause to be filled, imbued, permeated, or saturated”; since the wound contact layer has povidone iodine spread thinly across, and the dressing is described as being “impregnated” with the povidone iodine, the dressing is permeated or saturated with the povidone iodine and therefore the povidone iodine is in every part of the wound contact .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 10, 12, 15, 20, 29, 30, 32, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray et al (GB 2290031).
Regarding Claim 1, Gray teaches a wound dressing (Fig. 1) comprising a wound contact layer (3, Fig. 1) and an absorption layer (body layer 1, Fig. 1), wherein the wound contact layer (3, Fig. 1) comprises at least one antimicrobial agent dispersed across and throughout the wound contact layer (3, Fig. 1; page 11, lines 8-10, page 14 
Regarding Claim 2, Gray teaches the wound contact layer (3, Fig. 1) is compressed to a width of from 20-90% of its original width (page 9 lines 2-3, page 11 lines 3-5; the wound contacting layer can originally be 3 mm thick and it is compressed to 1 mm thick, which is 30% of the original thickness).
Regarding Claim 6, Gray teaches the absorbency of the wound contact layer (3, Fig. 1) is less than the absorbency of the absorption layer (1, Fig. 1; page 3 lines 6-7 and 14-15, page 5 lines 10-15; since the absorption layer is readily absorbent and the wound contact layer is intended to avoid excessive moisture retention, the wound contact layer would have a lower absorbency than the absorption layer).
Regarding Claim 8, Gray teaches the wound contact layer (3, Fig. 1) comprises polyurethane foam (page 8 line 22 – page 9 line 3).
Claim 10, Gray teaches the antimicrobial agent is iodine (page 15 lines 1-6 indicate the antiseptic can be povidone iodine). Gray also teaches the antimicrobial could be silver or chlorhexidine (page 15 lines 1-3).
Regarding Claim 12, Gray teaches the absorption layer (1, Fig. 1) comprises an antimicrobial agent that is the same or different to the antimicrobial agent in the wound contact layer (3, Fig. 1; page 6 lines 16-19; all of the layers can be impregnated with an antimicrobial).
Regarding Claim 15, Gray teaches the absorption layer (1, Fig. 1) comprises a polyurethane foam (page 3 lines 4-6).
Regarding Claim 20, Gray teaches a backing layer (2, Fig. 1), wherein the backing layer is permeable to air and moisture but impermeable to water droplets and bacteria (page 3 line 20 – page 4 line 2).
Regarding Claim 24, Gray teaches a skin contact adhesive material (page 6 line 22 – page 7 line 1, page 14 lines 12-15) attached to at least a portion of the wound contact layer (3, Fig. 1; an island dressing can be made by adding a periphery of adhesive to the wound contact layer to allow for the dressing to adhere to the skin).
Regarding Claim 29, Gray teaches a method of manufacturing a wound dressing (Fig. 1), the method comprising the steps of: a) compressing a wound contact layer (2, Fig. 1; page 10 line 23 – page 11 line 7); b) attaching the wound contact layer (3, Fig. 1) to an absorption layer (1, Fig. 1) using an adhesive (page 6 lines 7-10, page 10 line 23 – page 11 line 7); and c) applying at least one antimicrobial agent to the wound contact layer (3, Fig. 1), wherein the antimicrobial agent is dispersed across and throughout the wound contact layer (3, Fig. 1; page 11, lines 8-10, page 14 line 16 – page 15 line 7; the 
Regarding Claim 30, Gray teaches the antimicrobial agent is applied to the wound contact layer (3, Fig. 1) as a solution (page 11, lines 8-10, page 14 line 16 – page 15 line 7; the wound contact layer of the dressing can be have povidone iodine, an antiseptic, applied thinly across the wound contact surface and dried prior to packaging).
Regarding Claim 32, Gray teaches the step of drying the wound dressing (page 15 lines 4-8).
Regarding Claim 35, Gray teaches a wound dressing (Fig. 1) for use as a medicament and/or for use in absorbing fluid discharged from a physiological target (page 15 lines 4-8 and 17-19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (GB 2290031).
Regarding Claim 14, Gray does not explicitly teach the absorption layer has a thickness of from 1 to 6 mm. 
However, Gray teaches the absorption layer (1, Fig. 1) has a thickness after compression in the range of 3-12mm, particularly 7-10 mm (page 3 lines 10-13). As such, Gray discloses the range of 3-6 mm but does not disclose the range of 1-2.9 mm. It would have been obvious to one of ordinary skill in the art to make the thickness of the absorption layer be between 1-6 mm as a matter to routine optimization since it has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP § 2144.05). Having a thin absorption layer will allow for a comfortable dressing that will more easily move with the user.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al (GB 2290031) in view of Chakravarthy (US 2010/0204667).
Regarding Claim 24, Gray teaches a skin contact adhesive material (page 6 line 22 – page 7 line 1, page 14 lines 12-15) attached to at least a portion of the wound contact layer (3, Fig. 1; an island dressing can be made by adding a periphery of adhesive to the wound contact layer to allow for the dressing to adhere to the skin).
Gray is silent whether the skin contact adhesive material comprises a silicone adhesive bonded to a polyurethane film.
Chakravarthy teaches a wound dressing, thus being in the same field of endeavor, with an adhesive (border adhesive 132, Fig. 1) which is silicone bonded to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin contact adhesive material of Gray to be a silicone adhesive bonded to a polyurethane film, which ensures the majority of the adhesive remains on the dressing after the dressing is removed from the skin with only residual amounts of silicone left on the skin (as motivated by Chakravarthy ¶ [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.